                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SEB INVESTMENT MANAGEMENT AB,      :               CIVIL ACTION
Individually and On Behalf of      :
All Others Similarly Situated      :
                                   :
     v.                            :
                                   :
ENDO INTERNATIONAL, PLC,           :
SUSAN HALL, ENDO HEALTH            :
SOLUTIONS INC., PAUL V. CAMPANELLI :
BLAINE T. DAVIS, MATTHEW W. DAVIS, :
RAJIV KANISHKA LIYANAARCHCHIE DE :
SILVA, IVAN GERGEL, DAVID P.       :
HOLVECK, ALAN G. LEVIN, JULIE H.   :
MCHUGH, SUKETU P. UPADHYAY,        :
DANIEL A. RUDIO, ROGER H. KIMMEL, :
SHANE M. COOKE, JOHN J. DELUCCA, :
NANCY J. HUTSON, MICHAEL HYATT, :
WILLIAM P. MONTAGUE, JILL D.       :
SMITH and WILLIAM F. SPENGLER      :               NO. 17-3711


                              MEMORANDUM OPINION


Savage, J.                                                       December 10, 2018

      In this putative class action for violations of the Securities Exchange Act of 1934

(Exchange Act), 15 U.S.C. § 78a et seq., and the Securities Act of 1933 (Securities Act),

15 U.S.C. § 77a et seq., SEB Investment Management AB (SEB) claims that the

defendants publicly downplayed the risks of Endo’s reformulated opioid pain medication,

Opana ER. In essence, SEB alleges that the defendants misrepresented and omitted

facts regarding the safety of the reformulated drug and the results of surveillance data

that significantly impacted the chances of obtaining FDA approval for abuse-deterrent

labeling, which would make the drug more marketable. It contends the defendants,
knowing the adverse consequences of the increase in intravenous abuse the data

showed, consciously or recklessly, failed to disclose it. As the true facts were revealed

and after the FDA requested that Endo withdraw the drug from the market or face FDA

action forcing withdrawal, the market value of Endo stock plummeted.

       In moving to dismiss, Endo International plc and Endo Health Solutions Inc.

(collectively, Endo) and the individual defendants1 argue SEB engages in “hindsight

pleading” and alleges no facts suggesting any statements were false when made, the

challenged statements were merely opinions and optimistic or forward-looking statements

protected by the safe harbor provision of the Exchange Act, and the alleged facts do not

establish that the defendants knew their statements were untrue. Invoking Colorado

River abstention, they also maintain that the Securities Act claims should be dismissed

because they are being litigated in state court.

       We conclude that SEB has stated causes of action for violations of the Exchange

and Securities Acts. SEB has alleged that Endo and certain of its officers consciously or

recklessly made material representations and omissions regarding the safety and efficacy

of reformulated Opana ER, resulting in a significant drop in Endo’s share price. Therefore,

we shall deny the motion to dismiss, except as to certain individuals who made no

misrepresentations.

                      SEB’s Allegations in the Amended Complaint

       Endo is a global pharmaceutical company that markets and sells branded opioids. 2

In July 2006, Endo introduced Opana ER, its extended-release pain relief pill designed to

work over a twelve-hour period. 3 At the time, it was the only extended release version of

oxymorphone hydrochloride on the market. 4 Its formulation made it highly susceptible to



                                             2
abuse. 5   When the drug is crushed and taken intranasally, the extended-release

mechanisms no longer remain intact and 43% of its active ingredient is released

immediately. 6

       In July 2010, Endo submitted a New Drug Application (NDA) for a reformulated

version of Opana ER. 7 The new drug was designed to make it more difficult to crush the

tablets, reducing its propensity for abuse. 8 To support its NDA, Endo provided studies

assessing the abuse-deterrent properties of the new formulation. 9 Though the data

indicated some resistance to crushing by a pill crusher, it showed that tampering with the

drug by other means could compromise the extended release feature, immediately

releasing a full dosage of the drug. 10     Based on this information, FDA reviewers

recommended excluding language claiming it was crush resistant from the drug’s label. 11

       That same year, Endo settled its patent infringement suit against Impax

Laboratories, Inc. (Impax), which had submitted the first Abbreviated New Drug

Application (ANDA) to introduce a generic version of original Opana ER in 2007. 12 Impax

agreed to delay launching its generic version of original Opana ER until January 1,

2013. 13 Because Impax enjoyed first-filer status, other generic manufacturers were

precluded from entering the market until 180 days after Impax’s generic launch. 14

       On December 9, 2011, the FDA approved reformulated Opana ER, but denied

Endo’s request to label the drug as abuse-deterrent because the data did not support

such a finding. 15 Endo began selling reformulated Opana ER in February 2012. 16

       Three months later, Endo notified the FDA that it planned to discontinue original

Opana ER for safety reasons. 17 It anticipated the FDA would act quickly to withdraw all

generic versions of the drug, effectively blocking competition. 18 On August 10, 2012,



                                            3
because the FDA had not acted, Endo filed a Citizen Petition asking the FDA to determine

that original Opana ER was discontinued for safety reasons, to reject pending ANDAs for

generic versions of original Opana ER, and to withdraw approval of any ANDA for original

Opana ER. 19

      On October 26, 2012, the Centers for Disease Control and Prevention (CDC)

issued a public health alert for reformulated Opana ER after a dozen illnesses resembling

thrombotic thrombocytopenic purpura (TTP), a potentially fatal blood clotting disorder,

were observed among intravenous abusers in Tennessee starting in February 2012 after

the drug had been placed on the market. 20

      Nonetheless, two weeks later on November 13, 2012, Endo supplemented its

Citizen Petition with post-marketing surveillance data from the National Addictions

Vigilance Intervention and Prevention Program (NAVIPPRO) and the Researched Abuse

Diversion and Addiction-Related Surveillance System (RADARS), 21 which it claimed

“indicate[d] that the reformulated Opana ER [was] having the desired effect on the rates

and routes of abuse[.]”22 The reports were not public, allowing Endo’s summary of the

data to go unchallenged. 23 Endo also compared the new Opana ER to reformulated

OxyContin to support its contention that reformulated Opana ER provided superior safety

benefits over the original formulation. 24 It did so because reformulated OxyContin was

less likely to be abused because it was more difficult to inject. 25 At the same time, it

claimed the introduction of reformulated crush-resistant Opana ER caused a dramatic

decrease in abuse rates. 26

      On November 30, 2012, 27 Endo filed a lawsuit against the FDA seeking a

mandatory injunction requiring the FDA to rule on its Citizen Petition by December 31,



                                             4
2012. 28 On the same day, it issued a press release claiming that surveillance data

submitted in support of the Citizen Petition showed a substantial decrease in abuse rates

of reformulated Opana ER. 29 In the press release, Endo’s then-President and chief

executive officer (CEO), David Holveck, represented there was enough evidence to

conclude that original Opana ER had been discontinued for safety reasons. 30

       The district court dismissed the lawsuit three weeks later as groundless. 31 As a

result, Impax’s generic version of Opana ER went on the market on January 1, 2013. 32

       On February 15, 2013, despite the unfavorable court decision, Endo submitted a

Supplemental New Drug Application (sNDA) seeking FDA approval for placing abuse-

deterrent language on reformulated Opana ER’s label. 33 The application relied upon the

post-marketing studies in Endo’s Citizen Petition and the same studies that had been

submitted with the original application, which the FDA had concluded were inadequate to

support abuse-deterrent labeling. 34   The application did not disclose that Endo’s own

consultant had found that data from substance abuse treatment facilities across the nation

did “not necessarily establish that the reformulated Opana ER is tamper resistant” and

also “that there were reports of higher levels of abuse of reformulated Opana ER via

injection.”35

       Endo’s Chief Operating Officer Julie McHugh, Chief Scientific Officer (CSO) Ivan

Gergel, and Chief Financial Officer (CFO) Alan Levin, claimed that additional data

indicated reformulated Opana ER was misused at lower rates than the original formula

and its generic versions. 36 Senior Vice President of Corporate Affairs, Blaine Davis, also

commented on the drug’s success in reducing intranasal abuse. 37 Citing this data, Endo

represented that it had introduced a safer version of Opana ER in the market. 38



                                            5
        On March 21, 2013, in a second supplement to its Citizen Petition, Endo provided

preliminary studies demonstrating lower abuse rates of reformulated Opana ER. 39 It

continued to claim that the NAVAPPRO and RADARS data, which was not public, showed

a reduction in abuse of intended and unintended routes of administration. 40

        Meanwhile, the FDA approved abuse-deterrent labeling for reformulated

OxyContin and granted OxyContin manufacturer Purdue’s Citizen Petition seeking a

determination that original OxyContin had been withdrawn for safety reasons. 41 Seeking

a similar determination, Endo submitted a third supplement to its Citizen Petition on April

23, 2013, which analogized reformulated Opana ER to reformulated OxyContin. 42

Indeed, Endo’s President and CEO at the time, Rajiv Kanishka Liyanaarchchie De Silva,

explained the purpose of the supplement was to emphasize the similarities between

Opana ER and OxyContin. 43

        The two drugs were not the same. They each had different abuse-deterrent

properties. 44 Reformulated OxyContin was difficult to inject. 45 On the other hand, the

FDA had determined that reformulated Opana ER could be “readily prepared for

injection.”46 Nevertheless, Endo and its officers publicly claimed in a supplement to its

Citizen Petition that similarities between original Opana ER and original OxyContin

required the FDA to make the same determination that it had for OxyContin’s Citizen

Petition. 47

        On May 10, 2013, the FDA denied Endo’s Citizen Petition and its sNDA requesting

abuse-deterrent labeling. 48 It determined there was insufficient data to conclude that

reformulated Opana ER reduced the potential for abuse or that the benefits of original

Opana ER no longer outweighed its risks. 49 Rather, the FDA found that reformulated



                                            6
Opana ER’s extended-release qualities could be compromised when the pill was cut,

ground or chewed, and that it could more easily be prepared for snorting and injection. 50

It also found the post-marketing data to be “preliminary,” “inconclusive,” and replete with

deficiencies. 51 In response to the FDA’s decision, the price of Endo’s common stock

declined 5.28% on May 10, 2013. By May 13, 2013, Endo’s common stock declined

another 3.60%. 52

       In a press release issued on May 10, De Silva, while expressing disappointment

with the FDA’s decision, reiterated that the company presented data indicating that for

every 100,000 prescriptions issued, the rate of abuse of reformulated Opana ER in the

past 30 days was 79% lower than for generic non-reformulated versions. 53 De Silva did

not distinguish between intranasal and intravenous abuse. 54 At a healthcare conference

later that year, he also announced that Endo was conducting an “active clinical program”

that would hopefully allow it to reapply for abuse-deterrent labeling by 2015. 55

       By September 2014, Endo completed an insufflation study designed to assess

intranasal abuse of the reformulated drug. 56 The results suggested a deterrent effect for

intranasal abuse. 57 However, when compared with results from earlier studies, they

revealed an increase in intravenous abuse. 58 Based on the data, the FDA concluded that

after Opana ER’s reformulation there was a shift from inhalation abuse to injection abuse,

a significant increase in injection abuse call rates, and a higher abuse call rate than for

other opioids. 59

       On April 24, 2015, the CDC issued a public health alert warning of another cluster

of HIV-infections among persons who abused Opana ER intravenously. 60 Less than a

month later, in a quarterly earnings call on May 11, 2015, De Silva announced an



                                             7
upcoming meeting with the FDA in June. 61 Though De Silva expressed hope the meeting

would advance Endo’s labeling efforts, he cautioned that the FDA could deem the

insufflation study data inadequate. 62

       On June 2, 2015, Endo filed a Registration Statement and prospectus announcing

a $1.75 billion public offering of common stock (June 2015 Offering). 63 The Registration

Statement was signed by the Individual Securities Act Defendants, including CFO and

Executive Vice President Suketu Upadhyay, Chief Accounting Officer and Vice President

Daniel Rudio, and members of the Board of Directors. 64 Two days later, Endo offered an

additional 24 million shares of common stock at a price of $83.25 per share. 65 By the

June 10 market close, Endo had issued over 27 million shares of common stock at $83.25

per share, yielding $2.3 billion. 66

       On August 10, 2015, in its second quarter earnings call to investors and analysts,

Endo announced plans to submit a supplemental request for abuse-deterrent labeling by

the end of 2015 or early 2016. 67 In its November 9, 2015 report, Endo stressed the crush

resistance of reformulated Opana ER while withholding what it knew about the increase

in intravenous abuse the post-marketing data had shown. 68 Endo did not reveal that the

data demonstrated a rise in serious adverse events associated with intravenous abuse,

particularly TTP and thrombotic microangiopathy (TMA). 69

       During the Stifel Nicolaus Healthcare Conference on November 17, 2015, De Silva

reported to the attendees that Endo’s submission for re-labeling would include the results

of its insufflation study and two years of epidemiological data. 70 At the same time he

expressed confidence in the sufficiency of the data, he cautioned that the FDA may have

a different view. 71



                                            8
      On January 29, 2016, relying on the insufflation study and ongoing epidemiological

studies based on NAVIPPRO and RADARS data, Endo re-submitted its sNDA requesting

a label change. 72 In his February 29, 2016 quarterly earnings call, De Silva opined that

Endo’s data package “could support an abuse deterrent formulation label expansion.”73

      On June 16, 2016, the FDA announced that it would convene an advisory

committee to review Endo’s data and to gather input on abuse patterns associated with

reformulated Opana ER. 74 Two months later, citing an August 11, 2016 discussion with

the FDA, Endo unexpectedly withdrew the sNDA. 75 In its press release, Endo’s Executive

Vice President and CSO, Susan Hall, announced that, despite the withdrawal, Endo

planned to generate additional data to “appropriately advance” Opana ER. 76

      On January 10, 2017, the FDA announced a joint meeting of the Drug Safety and

Risk Management Advisory Committee and the Anesthetic and Analgesic Drug Products

Advisory Committee 77 (collectively, Advisory Committee) to discuss the marketing data

regarding abuse of reformulated Opana ER, the risk-benefit of the product, and abuse of

generic oxymorphone ER and oxymorphone immediate-release products. 78 In response

to the announcement, the price of Endo common stock declined 6.70% and 8.49% on

January 10 and 11, 2017, respectively. 79

      Endo dismissed the importance of the Advisory Committee meeting. 80 When

asked about his level of concern, Endo’s new President and CEO, Paul Campanelli,

indicated that Endo’s studies supported the safety of the drug when used as intended. 81

He also suggested the meeting’s purpose was to discuss all oxymorphone products, not

just Opana ER. 82




                                            9
       On March 9, 2017, in advance of the Advisory Committee meeting, the FDA

published its briefing documents, which included its preliminary views on the safety and

abuse-deterrent properties of reformulated Opana ER. 83 The documents reflected that

Endo’s post-marketing abuse data presented a “compelling case” that there was an

overall increase in abuse and a shift from intranasal to intravenous abuse following

reformulation. 84 In response to this news, the price of Endo common stock fell by 2.5%

to $10.53 per share. 85

       At its meeting on March 14, 2017, the Advisory Committee concluded that the

benefits of reformulated Opana ER did not outweigh its risks. 86 The price of Endo

common stock declined 4.22% to $10.22 per share. 87 Analysts immediately issued

reports commenting on the uncertainty of reformulated Opana ER’s future and the

possibility of the drug’s withdrawal from the market. 88

       Addressing the Advisory Committee’s action in a March 14, 2017 press release,

Matthew Davis, a Senior Vice President, reiterated the company’s confidence in its clinical

research which he claimed demonstrated that Opana ER had “a favorable risk-benefit

profile” when used as intended. 89 Campanelli indicated that, pending any follow up

conversations with the FDA, it was still “business as usual” with Opana. 90

       On June 8, 2017, the FDA announced it had asked Endo to withdraw reformulated

Opana ER from the market voluntarily. 91 Based on its review of all available post-

marketing data, the FDA concluded that Opana ER’s reformulation caused a significant

increase in intravenous abuse and serious outbreaks of HIV and hepatitis C. 92 The FDA

sought removal of the drug because the benefits no longer outweighed the risks. 93 It was




                                             10
the first time the agency had taken such action. 94 In response, the price of Endo common

stock dropped 16.62% to close at $11.49 per share the next day. 95

       Endo announced on July 6, 2017 that it had decided to remove reformulated

Opana ER from the market. 96

                                    Standard of Review

       A securities fraud complaint must allege much more than a typical complaint to

overcome a motion to dismiss. It must do more than satisfy the Rule 12(b)(6) test.

Because it alleges fraud, it must also meet the particularity requirement of Rule 9(b).

Williams v. Globus Med., Inc., 869 F.3d 235, 240 (3d Cir. 2017). In addition, it must set

forth the details necessary to satisfy the Private Securities Litigation Reform Act (PSLRA),

15 U.S.C. § 78u–4(b)(1), (2)(A). OFI Asset Mgmt. v. Cooper Tire & Rubber, 834 F.3d

481, 490 (3d Cir. 2016); Cal. Pub. Emps.’ Ret. Sys. v. Chubb Corp., 394 F.3d 126, 144

(3d Cir. 2004).

                                   Rule 12(b)(6) Standard

       A 12(b)(6) motion may be “granted only if, accepting all well pleaded allegations in

the complaint as true, and drawing all reasonable factual inferences in favor of the plaintiff,

it appears beyond doubt that the plaintiff can prove no set of facts in support of the claim

that would warrant relief.” Cal. Pub. Emps.’ Ret. Sys., 394 F.3d at 143 (citing Oran v.

Stafford, 226 F.3d 275, 279 (3d Cir. 2000)); Fowler v. UPMC Shadyside, 578 F.3d 203,

210–11 (3d Cir. 2009). But, the court need not accept “unsupported conclusions” and

“unwarranted inferences,” or legal conclusions couched as factual allegations. Trzaska

v. L'Oreal USA, Inc., 865 F.3d 155, 159 (3d Cir. 2017) (quoting Morrow v. Balaski, 719

F.3d 160, 165 (3d Cir. 2013)).



                                              11
       When faced with a Rule 12(b)(6) motion to dismiss a § 10(b) action, a court must,

as with any motion to dismiss for failure to state a claim, accept all factual allegations in

the complaint as true. Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322

(2007).   In addition, a court must consider the complaint in its entirety, as well as

documents incorporated into the complaint by reference, and matters of which a court

may take judicial notice. OFI Asset Mgmt., 834 F.3d at 490 (citing Tellabs, 551 U.S. at

322). Hence, a court may consider and “probe” documents attached to a defendant’s

motion to dismiss if they are integral to or explicitly relied upon in the complaint. Winer

Family Tr. v. Queen, 503 F.3d 319, 328 (3d Cir. 2007) (citing Tellabs, 551 U.S. at 322);

see also Hartig Drug Co., Inc. v. Senju Pharm. Co., Ltd., 836 F.3d 261, 273 (3d Cir.

2016); In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997)

(permitting district courts, ruling on a motion to dismiss, to consider matters extraneous

to the complaint without converting it to a summary judgment motion if the plaintiff’s claims

are based on a document and the document is “undisputedly authentic”).

                                 Rule 9(b) Requirements

       Rule 9(b) requires all averments of fraud or mistake to be stated with particularity.

Fed. R. Civ. P. 9(b); In re Suprema Specialties, Inc. Sec. Litig., 438 F.3d 256, 276 (3d Cir.

2006). The particularity requirement is rigorously applied in securities fraud cases. Cal.

Pub. Emps.’ Ret. Sys., 394 F.3d at 144; see also Tellabs, 551 U.S. at 319. The plaintiff

must plead the “who, what, when, where, and how” of the fraud. In re Suprema, 438 F.3d

at 276.

                    Heightened Pleading Requirements of the PSLRA




                                             12
       The PSLRA imposes two requirements for § 10(b) actions that go beyond Rule

9(b). See Tellabs, 551 U.S. at 321. First, the complaint must “specify each statement

alleged to have been misleading [and] the reason or reasons why the statement is

misleading.” Id. (quoting 15 U.S.C. § 78u–4(b)(1)). If the plaintiff bases an allegation

upon information and belief, the complaint must also set forth all facts supporting that

belief with particularity. Institutional Inv’rs Grp. v. Avaya, Inc., 564 F.3d 242, 252 (3d Cir.

2009) (internal quotations omitted) (citing 15 U.S.C. § 78u-4(b)(1)).

       Second, for each act or omission alleged, the complaint must state the particular

facts substantiating “a strong inference” that the defendant acted with an intent to deceive,

manipulate, or defraud. Tellabs, 551 U.S. at 321 (quoting 15 U.S.C. § 78u–4(b)(2)); OFI

Asset Mgmt., 834 F.3d at 490; Institutional Inv’rs Grp., 564 F.3d at 252 (quoting 15 U.S.C.

§ 78u–4(b)(2)). An inference is strong if it is “cogent and at least as compelling as any

opposing inference of nonfraudulent intent.” Tellabs, 551 U.S. at 314. A merely plausible

or reasonable inference is insufficient. Id.

       In summary, “unless plaintiffs in securities fraud actions allege facts supporting

their contentions of fraud with the requisite particularity mandated by Rule 9(b) and the

Reform Act [PSLRA], they may not benefit from inferences flowing from vague or

unspecific allegations—inferences that may arguably have been justified under a

traditional Rule 12(b)(6) analysis.” Cal. Pub. Emps.’ Ret. Sys., 394 F.3d at 145 (citation

omitted) (alteration in original). Dismissal is the appropriate remedy for a complaint which

fails to meet these stringent requirements. Globus Med., 869 F.3d at 241 (citing Cal. Pub.

Emps.’ Ret. Sys., 394 F.3d at 145).

                                          Analysis



                                               13
                                 Exchange Act Claims

                   Section 10(b) of the Exchange Act and Rule 10b–5

       To state a claim under § 10(b) of the Exchange Act and Rule 10b–5 (codified at 17

C.F.R. § 240.10b-5), a plaintiff must allege: (1) a material misrepresentation or omission;

(2) made with scienter; (3) in connection with the purchase or sale of a security; (4)

reliance by the plaintiff upon the misrepresentation or omission; (4) economic loss; and

(5) a causal connection between the material misrepresentation and the loss. Dura

Pharm., Inc. v. Broudo, 544 U.S. 336, 341-42 (2005); OFI Asset Mgmt., 834 F.3d at 493-

94.

                           Misrepresentations and Omissions

       SEB alleges that the Exchange Act Defendants made materially false statements

and omitted material facts. It avers that they misrepresented reformulated Opana ER’s

abuse deterrent properties and its similarity to reformulated OxyContin. It alleges they

failed to disclose that reformulated Opana ER could still be manipulated for easy injection

and was being abused intravenously at a greater rate than the original drug.

       SEB also alleges that the Exchange Act Defendants made material

misrepresentations regarding the viability of its Citizen Petition and abuse-deterrent

labeling efforts. 97   It asserts that because the Exchange Act Defendants knew

reformulated Opana ER was associated with increased intravenous abuse and could be

manipulated for such abuse, they had no basis to represent that Endo had “sufficient and

robust enough data” to support its Citizen Petition or an abuse-deterrent label. 98

       The amended complaint sets forth the specific statements and omissions SEB

alleges were misleading. SEB cites to language in press releases, SEC filings and public



                                            14
statements in which Endo and its corporate officers referred to reformulated Opana ER’s

“crush-resistant” design, and claimed that the original formulation was discontinued for

safety reasons, that reformulated Opana ER and Oxycontin were “virtually identical” and

that the data showed lower abuse rates. 99 It also provides the studies and the data which

it claims showed the adverse abuse trends it contends rendered these statements

misleading. 100

       The Exchange Act Defendants contend that SEB has not alleged any material

omissions or misrepresentations. Endo argues that statements regarding the surveillance

data, the Citizen Petition, the similarities to OxyContin, and abuse-deterrent labeling were

nothing more than optimistic opinions that later proved to be wrong. The statements,

according to the defendants, are inactionable personal opinions, “puffery,” or forward-

looking statements.

       A statement or omission must have been misleading when it was made. Globus

Med., 869 F.3d at 244 (citing In re NAHC, Inc. Sec. Litig., 306 F.3d 1314, 1330 (3d Cir.

2002)). If it later turns out a representation was wrong or an omission was material, it is

not actionable. In other words, allegations of misrepresentations or omissions cannot be

based on hindsight or subsequent events. Id.

       The Exchange Act Defendants argue that because the NAVIPPRO, RADARS and

FAERS 101 charts showing abuse trends for reformulated Opana ER were created in 2016

and 2017, they could not have known that their statements about the abuse rates were

false when they made them. 102 In other words, they contend SEB improperly relied on

recent studies to show the representations predating those studies were false.




                                            15
       Though the amended complaint cites NAVIPPRO and RADARS results published

in 2016 and 2017, SEB alleges that Endo had information it knew contradicted its public

statements when the purported statements were made. SEB claims that the Exchange

Act Defendants knew as early as 2010 that reformulated Opana ER could be

compromised. To support its New Drug Application filed in July 2010, Endo relied upon

studies that, according to SEB, showed that reformulated Opana ER could still be ground,

cut, or chewed to release a full dosage at once, and be more easily injected than the

original formula. 103 Indeed, the FDA denied Endo’s request for abuse-deterrent labeling

in December 2011 because the drug provided limited resistance to abuse. 104

       In supplements to its Citizen Petition, Endo repeatedly claimed that NAVIPPRO

and RADARS post-marketing reports from 2012 and 2013 showed significantly lower

abuse rates for reformulated Opana ER. 105 The FDA denied Endo’s Citizen Petition in

May 2013 because it found that the same data suggested that reformulated Opana ER’s

extended release features could still be compromised when cut, ground, or chewed, and

that it was more readily prepared for injection. 106      It concluded that the data was

preliminary, inconclusive and suffered from “significant additional deficiencies,” including

the small sample size and the likely misclassification of drug exposure. 107       The FDA

found that even if the data had been reliable, it still suggested the “troubling possibility”

that reformulated Opana ER was being abused intravenously at greater rates than the

original drug. 108

       SEB’s allegations, if proven, will establish that when they made the statements,

the defendants were aware of the negative information. Despite knowing that the data

revealed a shift from intranasal to intravenous abuse and a resulting increase in



                                             16
intravenous abuse, they did not publicly disclose those facts when they touted the

decrease in intranasal abuse. According to the amended complaint, the defendants

possessed the adverse intravenous abuse data regarding reformulated Opana ER when

it relied on the NAVIPPRO and RADARS post-marketing surveillance data in its Citizen

Petition supplement filed in November 2012. They had received NAVIPPRO data on

February 22, May 18, August 31, and November 2, 2012; and RADARS data on October

12, 2012. 109 In its second supplement to the Citizen Petition filed on March 21, 2013,

Endo relied on NAVIPPRO and RADARS data it had received six weeks earlier. 110 Thus,

we conclude that SEB has sufficiently alleged that the Exchange Act Defendants’

statements regarding abuse deterrent features of reformulated Opana ER were false

when made in the November 2012 Citizen Petition and March 2013 supplement.

        SEB also alleges that Endo falsely claimed that reformulated Opana ER was

“virtually identical” to reformulated Oxycontin. 111 In a third supplement to its Citizen

Petition, Endo argued that the FDA should grant the Petition because of the two drugs’

shared abuse-deterrent and physiochemical properties. Id. In fact, according to SEB,

the drugs were “markedly different.” 112 The post-marketing data for reformulated Opana

ER was only preliminary and limited, unlike that for reformulated Oxycontin. 113

Reformulated Opana ER was also easily prepared for injection. Reformulated Oxycontin

was not. 114 When it was placed in a syringe, it became “a viscous hydrogel” that made

injection difficult. 115   SEB’s allegations, if proven, will show that the Exchange Act

Defendants knowingly misstated the similarities between reformulated Oxycontin and

Opana ER.

                           Opinions and Forward-Looking Statements



                                              17
      The Exchange Act Defendants argue the statements were “forward-looking”

statements protected by the PSLRA safe harbor provision, 15 U.S.C. § 78u–5(c)(1), and

reasonably held expressions of personal belief. Some are protected and some are not.

Some were misleading because they failed to disclose countervailing facts.

      The PSLRA insulates defendants from liability for “forward-looking” statements

such as projections, plans, objectives or assumptions about future performance. 15

U.S.C. §§ 78u–5(c), (i)(1). The PSLRA’s safe harbor provision provides that:

             [A] person . . . shall not be liable with respect to any forward-
             looking statement, whether written or oral, if and to the extent
             that—

                    ((A) the forward-looking statement is—

                           (i) identified as a forward-looking statement, and
                           is accompanied by meaningful cautionary
                           statements identifying important factors that
                           could cause actual results to differ materially
                           from those in the forward-looking statement; or

                           (ii) immaterial; or

                    (B) the plaintiff fails to prove that the forward-looking statement—

                           (i) if made by a natural person, was made with
                           actual knowledge by that person that the
                           statement was false or misleading; or

                           (ii) if made by a business entity; was—

                                  (I) made by or with the approval of an
                                  executive officer of that entity; and

                                  (II) made or approved by such officer with
                                  actual knowledge by that officer that the
                                  statement was false or misleading.


Id. § 78u–5(c)(1); see Avaya, 564 F.3d at 267.



                                            18
       A forward-looking statement is defined as:

           (A) a statement containing a projection of revenues, income
               (including income loss), earnings (including earnings loss) per
               share, capital expenditures, dividends, capital structure, or other
               financial items;

           (B) a statement of the plans and objectives of management for future
               operations, including plans or objectives relating to the products
               or services of the issuer;

           (C) a statement of future economic performance, including any such
               statement contained in a discussion and analysis of financial
               condition by the management or in the results of operations
               included pursuant to the rules and regulations of the Commission;

           (D) any statement of the assumptions underlying or relating to any
               statement described in subparagraph (A), (B), or (C);

           (E) any report issued by an outside reviewer retained by an issuer,
               to the extent that the report assesses a forward-looking statement
               made by the issuer; or

           (F) a statement containing a projection or estimate of such other
               items as may be specified by rule or regulation of the
               Commission.

15 U.S.C. § 78u–5(i)(1).

       A person is not liable for a forward-looking statement unless he or she actually

knew that the statement was false or misleading.          § 78u-5(c)(1)(B)(i).   To hold a

corporation liable, the plaintiff must prove that the statement was made by and with the

approval of an executive officer who knew the statement was false or misleading. § 78u-

5(c)(1)(B)(ii).

       Statements that are forward-looking, standing alone, do not automatically invoke

the safe harbor provision. To qualify for protection, the statements must be identified as

forward-looking and include “meaningful cautionary statements.”         15 U.S.C. § 78u–
                                             19
5(c)(1)(A)(i); OFI Asset Mgmt., 834 F.3d at 491.        Significantly, they also must be

accompanied by disclosure of “important factors that could cause actual results to differ

materially” from the forward-looking statements. OFI Asset Mgmt., 834 F.3d at 490 (citing

15 U.S.C. § 78u–5(c)(1)).

       Cautionary language must be substantive and specific. OFI Asset Mgmt., 834 F.3d

at 491. Merely including language at the beginning or end of a statement that it is a

subjective expression of belief is not enough, especially where there are embedded facts

in the statement. The statements must include facts that the issuer knows contradict the

forward-looking statement.

       In addition, subjective statements of motive, intention, optimism or opinion are

mere “puffery” that reasonable investors recognize to be nothing more. In re Aetna, Inc.

Sec. Litig., 617 F.3d 272, 283 (3d Cir. 2010). “Opinions are only actionable if they are not

honestly believed and lack a reasonable basis.” City of Edinburgh Council v. Pfizer, Inc.,

754 F.3d 159, 170 (3d Cir. 2014).

       An opinion about data cannot be considered reasonably held if it is not supported

by the evidence or ignores contradictory results in the same data. Affirmative statements

about a drug’s efficacy and safety may be actionable if the underlying clinical data

contradicts or does not support them. See, e.g., In re PTC Therapeutics, Inc. Sec. Litig.,

Civ. A. No. CV161124KMMAH, 2017 WL 3705801, at *11–14 (D.N.J. Aug. 28, 2017); In

re Viropharma, Inc. Sec. Litig., No. Civ. A. No. 02-1627, 2003 WL 1824914, at *6 (E.D.

Pa. Apr. 7, 2003); see also Pfizer, 754 F.3d at 170 (suggesting that a company’s failure

to accurately disclose clinical data may be actionable where it made affirmative false

statements about a drug’s safety). A failure to disclose clinical data that is inconsistent



                                            20
with the defendant’s expressed interpretation may also be actionable. See Pfizer, 754

F.3d at 170. This is what SEB claims here.

       Nonetheless, there is no duty to disclose all material information. Globus Med.,

869 F.3d at 241. Non-disclosure of material information is actionable only if there is an

affirmative duty to disclose. Globus Med., 869 F.3d at 241. A duty arises when disclosure

is necessary to make statements not misleading. In re Aetna, 617 F.3d at 283.

       A corporation is not required to disclose a fact simply because a reasonable

investor would like to know it. In re Burlington, 114 F.3d at 1432 (quoting In re Time

Warner Inc. Sec. Litig., 9 F.3d 259, 267 (2d Cir. 1993)). However, once a company has

chosen to speak on an issue, even one it had no independent obligation to discuss, it

cannot omit material facts related to that issue. In re Aetna, 617 F.3d at 283.

       With these standards in mind, we consider whether SEB has sufficiently alleged

facts which, if proven, would establish that the Exchange Act Defendants’ statements and

omissions regarding anticipated FDA approval of the Citizen Petition and abuse-deterrent

labeling, and their characterization of the surveillance data were false or misleading. We

must determine whether the statements are protected by the safe harbor provision.

       SEB alleges that the Exchange Act Defendants made material misrepresentations

regarding the sufficiency of the surveillance data. 116 It argues the defendants’ statements

heralding favorable abuse trends and the crush-resistant formulation were false and

misleading because they were only half-truths. SEB claims the defendants did not

disclose the adverse data that was known to them. In other words, SEB accuses the

Exchange Act Defendants of failing to identify the increased injection abuse rates that




                                            21
they knew would likely result in the disapproval of abuse-deterrent labeling and

withdrawal of reformulated Opana ER from the market.

      The Exchange Act Defendants contend most of the challenged statements are

subjective interpretations of data. Some are. Some are not.

      Some of the Individual Exchange Act Defendants’ statements appear to be

expressions of personal belief. But, the allegations that they knew of the countervailing

information show that the beliefs were not reasonably held. Given the FDA’s attitude

towards opioid drug abuse, the Individual Exchange Act Defendants had to know that the

actual surveillance data would jeopardize FDA approval of abuse-deterrent labeling.

      Certain Exchange Act Defendants represented there was sufficient clinical data to

support a determination that reformulated Opana ER was safer and less prone to

abuse. 117 At the time they made those statements, they knew the data actually indicated

intravenous abuse had increased significantly. In claiming there was enough evidence

to support the drug’s abuse-deterrent effect, these defendants did not express opinions

but made affirmative false statements about reformulated Opana ER’s efficacy and

safety. See In re PTC Therapeutics, 2017 WL 3705801, at *14 (finding the defendants

made actionable misrepresentations where they stated or implied that clinical data

showed the effectiveness of the drug, but trial results actually failed to meet statistical

endpoints); Local 731 I.B. of T. Excavators & Pavers Pension Tr. Fund v. Swanson, Civ.

A. No. 09-799, 2011 WL 2444675, at *10–11 (D. Del. June 14, 2011) (finding the

defendant made material misrepresentations by publicly confirming the strength of the

print yellow pages market when it knew that print sales were declining). These statements

reporting a reduction of abuse were misrepresentations.



                                            22
       Endo submitted its Citizen Petition in August 2012 requesting the FDA to declare

that original Opana ER was discontinued for safety reasons. 118 While the petition was

pending, Endo insisted there was sufficient data to support its request. 119 In a supplement

to the Citizen Petition, Endo likened reformulated Opana ER to reformulated OxyContin,

which the FDA had recently approved for abuse-deterrent labeling. 120 Nevertheless, in

its Form 10-Q, Endo cautioned that “uncertainty remain[ed] with respect to how the FDA

[would] respond” to its Citizen Petition. 121 Despite “believ[ing] [Endo’s] situation share[d]

many similarities to the original OxyContin,” Endo warned there was “no assurance that

a similar determination [would] be made” for reformulated Opana ER. 122 In other words,

even though they were instilling hope in their investors, the Exchange Act Defendants

made no promises regarding the ultimate outcome of Endo’s request. However, at the

same time, they failed to disclose the unfavorable data that would inform the FDA’s

decision.

       In a November 30, 2012 press release, David Holveck, then Endo’s President and

Chief Executive Officer, is quoted as claiming, “[s]ufficient evidence exists to support the

determination that the old formulation of OPANA ER was discontinued for reasons of

safety.” 123 He retired two weeks later. 124 He argues that his statement was a subjective

interpretation of data and a general expression of his belief. This statement was not false.

Without more, these allegations are insufficient to show that Holveck made any material

misrepresentations or omissions.

       Blaine Davis, Ivan Gergel and Julie McHugh participated in a quarterly earnings

conference call on February 28, 2013 during which they made statements regarding




                                             23
surveillance data results. They characterized the results as encouraging, robust and

compelling evidence of a reduction in abuse rates. 125

       Characterizations of clinical data as “robust” and “compelling” may be subjective

interpretations recognized as immaterial opinions. Pfizer, 754 F.3d at 170. As subjective

interpretations of clinical data, they are mere opinions and statements of optimism. Id.

However, statements that the data showed a significant reduction in abuse between the

original and new formulation were not completely accurate.

       Davis represented that the data “clearly show a significant reduction in abuse by

those methods [those related to the original formulation, such as intranasal] which I think

is some of the most important characteristic [sic] of the data we’ve generated so far.” 126

McHugh added, “[W]e have an additional quarter of surveillance data that indicates our

abuse deterrent formulation of Opana ER is abused or misused at a rate that is 80% lower

than the generic versions of extended release oxymorphone that were on the market in

2012.” 127

       Gergel elaborated, “We think the epidemiological surveillance that we’re getting in

is very supportive of what we expect these abuse deterrent formulations should do i[n]

supporting our original contention in this regard.” 128 He emphasized that “[i]t’s all going

in the right direction.” 129 He added, “[I]ntuitively one would expect these abuse deterrent

formulations to lower rates of abuse and that’s what we’re seeing. From our perspective,

as I said, the data is very encouraging and it’s reasonably robust.”130

       Referencing NAVIPPRO and RADARS, Gergel reported that “when we look at

comparisons between our current formulation and generic [original] formulations on the

market, we see a difference in abuse rates. We saw differences in abuse rates when we



                                            24
first brought our product to market so I think we very much stand by our data. It’s robust

and compelling.” 131

       The truth, as alleged by SEB, was that the data was not going in the right direction.

On the contrary, it was demonstrating an increased rate of abuse by injection. The

statements were tantamount to a claim that abuse rates were reduced when in fact the

intravenous abuse rate had increased. The Exchange Act Defendants argue that these

statements reflected subjective interpretation of the data and were not affirmative

statements. Blaine Davis also claims that he was merely expressing his belief. At most,

according to these defendants, their statements were puffery and forward-looking.

       Of course, characterizing the data as “robust,” “reasonably robust,” and “very

encouraging” was both puffery and a statement of belief. But, the statements were much

more. They claimed that the abuse rates decreased when in fact the intravenous abuse

rate increased.    The defendants omitted this fact.        Without that information, the

statements were clearly misleading.

       On March 6, 2013, responding to a question about post-marketing safety data at

the Cowen Health Care Conference, Alan Levin, Endo’s CFO, reported that “[w]e also

saw a 59% reduction in abuse from the new formulation of Opana tamper-resistant versus

the classic formulation . . . [a]nd we’ve now gotten data for the fourth quarter that would

indicate that, that percentage is close to 80% . . . .”132 He was speaking with authority

and portraying himself as knowledgeable about the data.

       Levin’s statement is not a subjective interpretation or expression of belief. It is an

affirmative statement that painted a favorable picture without including the details that

would have presented a complete and less favorable one. In short, the statement was



                                             25
misleading because it failed to disclose the countervailing evidence of the increase in

intravenous abuse rates.

       In May 2013, the FDA denied Endo’s Citizen Petition. 133 It also denied Endo’s

sNDA request for abuse-deterrent labeling, which had been submitted in February of that

year. 134 Several months later, De Silva stated at a healthcare conference that Endo was

conducting a clinical program which would “hopefully” allow it to resubmit data to the FDA

in support of potential relabeling. 135 In Endo’s quarterly earnings call on February 28,

2014, he reiterated Endo’s “hope[ ] . . . to apply for a label change sometime in the recent

future[.]” 136 In a May 1, 2014 quarterly earnings call, he predicted that, if “all [went] well[,]”

Endo would apply for a stronger label by early 2015. 137

       De Silva was “cautiously optimistic” about the amount of supporting data required

by the FDA, which he understood might exceed that which Endo could produce. 138 During

the May 11, 2015 quarterly earnings call, he stated, “[a] lot is going to depend on [the

FDA’s] view on how much epi data is required to make the case [for re-labeling]. So in

our view, we have sufficient and robust enough data for their decision, but they may take

a different view[.]” 139 Later that year, he also cautioned, replying to questions from

analysts and conference attendees, “I would not say that we have a very clear view to

how the FDA will look at this[,]” and “[t]here’s always the debate with the FDA as to what

[epidemiological data] is sufficient [for re-labeling]. But our beliefs [sic] is based on our

discussion with the FDA[.]” 140

       In January 2016, Endo re-submitted its sNDA seeking abuse-deterrent labeling. 141

During Endo’s second quarter 2016 earnings call on August 8, 2016, De Silva noted there

was “a lot of debate” regarding the “FDA’s own determination of what constitutes [abuse



                                                26
deterrent].”142 He indicated Endo would be speculating as to the future of abuse deterrent

drugs in the market. 143

       De Silva’s statements appear to be forward-looking and to contain cautionary

language. They express optimism and, at the same time, warn that the FDA may have a

different review of the data.   But, the statements are incomplete.       They were not

accompanied by disclosure of the actual increase in intravenous abuse. That increase in

abuse was certain to negatively impact the FDA’s decision. Thus, because they did not

disclose facts that contradicted them, the statements do not qualify for protection under

the safe harbor provision.

       In an August 12, 2016 press release, Susan Hall, who was Executive Vice

President and CSO at the time, was quoted, “We anticipate the generation of additional

data and we will seek collaboration with FDA to appropriately advance OPANA® ER.” 144

This statement was not “false or misleading.” Hall stated only that she believed that Endo

would produce additional data and attempt to collaborate with the FDA to “appropriately

advance” the drug. She did not comment on what that data might show, whether the FDA

would agree to collaborate with Endo, and, even if it did, what might be the result of any

“appropriate advancement” of Opana ER. Her statement was an accurate description of

Endo’s plan.

       A March 2017 press release quotes Matthew Davis, then Senior Vice President,

Research & Development Branded Pharmaceuticals, as saying, “Endo remains confident

that the body of evidence established through clinical research demonstrates that

OPANA® ER has a favorable risk-benefit profile when used as intended in appropriate

patients[.]”145 The statement was true. It was also qualified because it used the words



                                           27
“when used as intended in appropriate patients.” Indeed, the press release, commenting

on the Advisory Committee’s vote, announced that it would “evaluate the range of

available options for maintaining access for legitimate use.” 146      The press release

promised nothing more. Therefore, the statement was not a misrepresentation.

       During the May 9, 2017 quarterly earnings call, Paul Campanelli, the President

and Chief Executive Officer, answered questions regarding Opana ER. 147 He claimed it

was “business as usual” with the drug. 148       He stated that Endo was “being a little

proactive” about the “things that we had pitched at the Ad Com” and that Endo wanted to

“follow up” with the FDA regarding reformulated Opana ER. 149 He stated that Endo was

“in preparation on concepts and ideas” that it wanted to communicate to the FDA, but

acknowledged that at that time any such communications or follow up would be

“premature” and that no formal discussions had taken place. 150 SEB characterizes these

comments as “downplaying” the import of the Advisory Committee’s vote and “touting”

the possibility that reformulated Opana ER would remain on the market.

       Campanelli’s optimism appears to be unwarranted in light of the Committee’s vote

that the drug’s benefits did not outweigh its risks. However, he was not hiding anything.

A few days prior to the vote, the FDA published briefing documents showing that Endo’s

own post-marketing surveillance data and the insufflation and epidemiological studies had

demonstrated a shift to intravenous abuse. At that point, the truth was out. Campanelli’s

optimistic statements regarding future discussions with the FDA were mere puffery that

did not alter the mix of substantive information available to investors. They also contained

cautionary language regarding the “premature” timing of any discussions with the FDA




                                            28
and an acknowledgement that no formal discussions had occurred. His statements are

not actionable.

      In summary, the Exchange Act Defendants did not guarantee favorable outcomes.

Nor did they represent the data was absolutely sufficient for FDA approval. They warned

that the FDA may have a different view of the sufficiency of the data. They conveyed

their personal assessments of the information. Representations related to the Citizen

Petition and sNDA determinations were not, by themselves, materially false or

misleading. See In re Amarin Corp. PLC Sec. Litig., 689 F. App’x 124, 131 & n.10 (3d

Cir. 2017) (finding no false or misleading statement in part because the defendants never

stated that its special protocol assessment would be accepted by the FDA and warned

approval was not guaranteed); Bauer v. Eagle Pharm., Inc., Civ. A. No. 16-3091(JLL),

2017 WL 2213147, at *9 (D.N.J. May 19, 2017) (finding statements relating to anticipated

FDA approval to be forward-looking).

      Standing alone, the qualified cautionary statements about the prospect of FDA

approval facially appear to be forward-looking statements protected by the safe harbor

provision. But, when considered in context with the actual known data showing an

increase in intravenous abuse, the statements of Blaine Davis, Gergel, McHugh, Levin

and De Silva are not protected because they did not identify the data that contradicted

those statements.    These defendants expressed optimism that approval of abuse-

deterrent labeling would come. When they did so, they emphasized the favorable abuse

data in support of their FDA submissions without disclosing the unfavorable data.

Withholding the evidence of increased intravenous abuse, undoubtedly would, as indeed

it did, influence the FDA’s decision. Thus, it was a material omission. See Schueneman



                                           29
v. Arena Pharm., Inc., 840 F.3d 698, 707–08 (9th Cir. 2016) (finding that once the

defendants affirmatively represented that all of its animal studies supported its case for

FDA approval, they had a duty to disclose the adverse study showing tumor growth

related to their drug); In re Viropharma Inc. Sec. Litig., 21 F. Supp. 3d 458, 471 (E.D. Pa.

2014) (determining defendants made material omissions by failing to reveal the FDA’s

conclusion that its Genzyme Study was deficient because it bore directly on its

discussions regarding market exclusivity); cf. Pfizer, 754 F.3d at 170 (indicating that a

company’s failure to accurately disclose clinical trial data may be actionable, but

suggesting no duty to disclose where there were no affirmative statements about its

Phase 2 study results).

       The statements made by Holveck, Matthew Davis, Hall and Campanelli were not

misleading. Unlike Blaine Davis, Gergel, McHugh, Levin and De Silva, these individuals

did not tout the data supporting reformulated Opana ER’s safety while ignoring contrary

data. Their statements were not false, and the Section 10(b) and Rule 10b-5 claims

against them must be dismissed.

                                        Materiality

       Only material omissions and misrepresentations are actionable. Dura Pharm., 544

U.S. at 341. A statement or omission is material if there is a substantial likelihood a

reasonable shareholder would consider it in making an investment decision. In re Aetna,

617 F.3d at 283.     It must significantly alter the “total mix” of available information,

rendering it false or incomplete. Id.

       The materiality of a misrepresentation or omission is measured by the effect of the

disclosure of the facts on the stock’s price. In re Constar Int’l Inc. Sec. Litig., 585 F.3d



                                            30
774, 783 (3d Cir. 2009) (citing Oran, 226 F.3d at 282); In re Merck Derivative & “ERISA”

Litig., 543 F.3d 150, 168 (3d Cir. 2008). 151 Thus, for stock traded in an efficient market,

“the materiality of disclosed information may be measured post-hoc by looking to the

movement, in the period immediately following disclosure, of the price of the firm’s stock.”

In re Constar Int’l, 585 F.3d at 783 (quoting Oran, 226 F.3d at 282).

        Where the price of the stock falls immediately after the disclosure of the real or the

omitted facts, the prior nondisclosure is presumed to have caused the downward

adjustment of the price because it was one of those components that the investor had

factored into his decision to buy the stock. In that case, the information is material.   See

In re Merck, 432 F.3d at 269. Conversely, if the price does not fall or falls only negligibly,

the information is deemed immaterial. See In re Merck Derivative & “ERISA” Litig., 543

F.3d at 168; Oran, 226 F.3d at 282; In re Burlington Coat Factory Sec. Litig., 114 F.3d at

1425.

        Endo’s stock price dropped significantly after each revelation of actual facts about

the drug’s safety and its lack of abuse-deterrent properties were revealed. When the

market learned that FDA approval of abuse-deterrent labeling was jeopardized because

there was increased evidence of abuse through injection and that the drug was not similar

to reformulated OxyContin, the price plummeted. When the FDA denied Endo’s Citizen

Petition on May 10, 2013 because Endo’s data was “preliminary,” “inconclusive,” and

deficient, the stock price fell 8.88% over the next three days. 152 Later, in response to the

FDA’s announcement on January 10, 2017 that it was commencing an Advisory

Committee to address concerns with the risk-benefit of the drug, the stock price

dramatically dropped that day and the next. 153 Two months later, on March 9, 2017, in



                                              31
the wake of the FDA’s release of its preliminary views of the safety and abuse-deterrent

properties of the drug, the price fell again. 154     Five days later, the FDA Advisory

Committee concluded that the benefits of reformulated Opana ER did not outweigh its

risks to the public. In response, stock prices tumbled from its March 13, 2017 closing

price. 155

        The substantial fall in Endo’s stock price upon each revelation about Opana ER’s

lack of safety and abuse-deterrent properties demonstrate that the representations and

the omissions were material. The market’s reaction shows than an investor would want

to know that surveillance data was revealing an increase in the injection abuse rate.

                                          Scienter

         “To establish liability under § 10(b) and Rule 10b–5, a private plaintiff must prove

that the defendant acted with scienter, ‘a mental state embracing intent to deceive,

manipulate, or defraud.’” Tellabs, 551 U.S. at 319 (quoting Ernst & Ernst, 425 U.S. at

193-94 & n.12 (1976)). The plaintiff must show that the defendant intended to mislead

investors or acted recklessly in the face of a danger of misleading investors. Belmont v.

MB Inv. Partners, Inc., 708 F.3d 470, 493 (3d Cir. 2013). In other words, to satisfy the

scienter element, the plaintiffs must establish that the defendants acted consciously or

recklessly. Avaya, 564 F.3d at 267.

        As noted earlier, the PSLRA’s scienter requirement imposes a greater burden than

Rule 9(b), which permits state of mind to be averred generally. For each act or omission,

the plaintiffs must allege the specific facts creating a strong, not just a reasonable,

inference that the defendant acted with the required state of mind. 15 U.S.C. § 78u–

4(b)(2); Globus Med., 869 F.3d at 245.



                                             32
       A “strong inference” means “more than merely plausible or reasonable—it must be

cogent and at least as compelling as any opposing inference of nonfraudulent intent.”

Tellabs, 551 U.S. at 314. A court must consider “plausible nonculpable explanations for

the defendant’s conduct” against the “inferences favoring the plaintiff.” Avaya, 564 F.3d

at 267 (quoting Tellabs, 551 U.S. at 324). The inquiry “is whether all of the facts alleged,

taken collectively, give rise to a strong inference of scienter, not whether any individual

allegation, scrutinized in isolation, meets that standard.” Rahman v. Kid Brands, Inc., 736

F.3d 237, 247 (3d Cir. 2013) (quoting Tellabs, 551 U.S. at 323) (emphasis in Tellabs).

Vague and ambiguous allegations militate against inferring scienter. Tellabs, 551 U.S. at

325–26.

       Proof of motive and opportunity may not, on its own, establish scienter, but its

presence “can be persuasive when conducting a holistic review of the evidence.”

Rahman, 736 F.3d at 245. It may be considered along with the other allegations in the

complaint. Avaya, 564 F.3d at 277.

       To show actual knowledge, SEB alleges the defendants used NAVIPPRO and

RADARS data in 2012 and 2013 to support its Citizen Petition and sNDA for abuse-

deterrent labeling. 156 SEB also alleges that once the FDA approved reformulated Opana

ER, Endo held mandatory Risk Evaluation and Mitigation Strategy (REMS) meetings to

discuss the drug’s post-marketing safety data and prepare annual REMS assessments

for submission to the FDA. 157 The REMS assessments addressed the status of any post-

approval trials or clinical studies conducted to investigate the drug’s safety. 158 Beginning

in July 2014, the assessments included observed drug utilization patterns and

surveillance data for misuse, abuse, overdose, and addiction of the drug. 159 Clearly, Endo



                                             33
was regularly reviewing the post-marketing safety data which contradicted their public

statements.

       To plead recklessness, the plaintiff must allege that the reckless statement or

omission “involved not merely simple, or even excusable negligence, but an extreme

departure from the standards of ordinary care . . . which presents a danger of misleading

buyers or sellers that is either known to the defendant or is so obvious that the actor must

have been aware of it.” Belmont, 708 F.3d at 493 (citations omitted). Although the

Supreme Court in Tellabs did not consider whether and when recklessness satisfies the

scienter requirement, the Third Circuit has held that a plaintiff may meet the scienter

requirement by showing the defendant acted in reckless disregard of the truth. Tellabs,

551 U.S. at 319 n.3; In re Hertz Global Holdings Inc., 905 F.3d 106, 114 (3d Cir. 2018);

Avaya, Inc., 564 F.3d at 252.

       If a plaintiff alleges conscious misbehavior or recklessness, “it is not enough for

plaintiffs to merely allege that defendants ‘knew’ their statements were fraudulent or that

defendants ‘must have known’ their statements were false.” GSC Partners CDO Fund v.

Washington, 368 F.3d 228, 239 (3d Cir. 2004). Nor can a plaintiff rely solely on an

allegation that imputes knowledge to a defendant because of his or her position within the

company. Oran, 226 F.3d at 290. A plaintiff must specifically allege facts constituting

strong circumstantial evidence that a defendant actually knew or recklessly disregarded

the false nature of the statement. In re Urban Outfitters, Inc. Sec. Litig., 103 F. Supp. 3d

635, 653 (E.D. Pa. 2015).

       Where fraud is based on non-disclosure, scienter may be shown through evidence

that defendants had actual knowledge of the information. GSC Partners, 368 F.3d at 239.



                                            34
Knowledge under a recklessness theory can be established by demonstrating that the

fact “‘was so obviously material that the defendant must have been aware both of its

materiality and that its non-disclosure would likely mislead investors.’” Anderson v.

Stonemor Partners, L.P., 296 F. Supp. 3d 693, 704 (E.D. Pa. 2017) (citing City of Phila.

v. Fleming Co., 264 F.3d 1245, 1261 (10th Cir. 2001)) (additional citation omitted).

       Viewing the allegations proffered to satisfy the scienter requirement as a whole

and considering all plausible opposing inferences of scienter, we conclude that SEB has

sufficiently pled facts raising a strong inference of scienter.   SEB   alleges   that   the

Individual Exchange Act Defendants had access to information and surveillance data

showing that reformulated Opana ER was unsafe, associated with increased intravenous

abuse, and not the same as the new OxyContin. 160

       Scienter cannot be imputed to the Individual Exchange Act Defendants by virtue

of their positions alone. However, when the misrepresentations and omissions involve

“core matters of central importance” to a company and its executives, an inference of

scienter may arise. In re Urban Outfitters, 103 F. Supp. 3d at 653–54; see also Rahman,

736 F.3d at 246 (citing Avaya, 564 F.3d at 268); In re Stonepath Grp., Inc. Sec. Litig., 397

F. Supp. 2d 575, 589 (E.D. Pa. 2005) (collecting cases).

       SEB alleges the individual defendants, as executives, had access to detailed

information regarding the company’s business operations and financial condition,

including information regarding the efficacy of reformulated Opana ER. 161 Their public

comments regarding the clinical data in press releases and earnings calls confirm they

had intimate knowledge of the data.        Indeed, that is what they wanted the public,

particularly investors, to think. These officers were speaking as authoritative sources who



                                              35
possessed the information to support their statements. When they did so, they knew that

withholding the negative data that contradicted their public statements was misleading to

investors.

       Opana ER was a significant profit generating product which was of great interest

to Endo’s executives. 162 It was Endo’s second largest revenue source. 163 In 2010,

original Opana ER earned roughly $240 million in sales. 164 The following two years,

revenue from the drug totaled $384 and $300 million, respectively. 165

       After reformulated Opana ER was introduced, De Silva described it as Endo’s

“primary product.” 166 From 2013 to 2016, Endo generated between $159 million and $227

million in annual revenue from the drug. 167 From 2010 to 2016, Endo earned over one

billion dollars from Opana ER alone. It was a critical part of Endo’s business. 168 Cf. In re

Viropharma, 21 F. Supp. 3d at 473 (finding an inference of scienter where sales of

Vancocin accounted for more than half of company revenue); W. Palm Beach Police

Pension Fund v. DFC Glob. Corp., Civ. A. No. 13-6731, 2015 WL 3755218, at *16 (E.D.

Pa. June 16, 2015) (finding a strong inference of scienter where payday loans accounted

for a majority of defendant’s revenues). The executive officers undoubtedly would have

been involved in or were familiar with the drug’s development, approval process and

marketing.

       Considering the Individual Exchange Act Defendants’ positions within the

company, the information available to them, and their public statements, there is a strong

and compelling inference they were aware of the adverse surveillance data. See In re

Urban Outfitters, 103 F. Supp. 3d at 654. At least, the plaintiff’s allegations raise a cogent

inference that the defendants recklessly disregarded the facts they knew contradicted



                                             36
their public statements. Given the importance of Opana ER to the company, the

defendants’ representations regarding the sufficiency and the results of the data created

a serious risk of misleading investors. See id. at 653. Thus, when viewed collectively,

the alleged facts give rise to a strong inference that Blaine Davis, Gergel, McHugh, Levin

and De Silva acted with scienter when they failed to disclose the material evidence of

increased intravenous abuse while touting reformulated Opana ER’s safety.

                           Section 20(a) of the Exchange Act

       Section 20(a) imposes liability on “controlling persons” for Exchange Act violations.

Belmont, 708 F.3d at 484. It states:

              Every person who, directly or indirectly, controls any person
              liable under any provision of this chapter or of any rule or
              regulation thereunder shall also be liable jointly and severally
              with and to the same extent as such controlled person to any
              person to whom such controlled person is liable . . ., unless
              the controlling person acted in good faith and did not directly
              or indirectly induce the act or acts constituting the violation or
              cause of action.

15 U.S.C. § 78t(a).

       For § 20(a) secondary liability to attach to any Exchange Act Defendants, SEB

must allege facts showing they were “controlling persons” and had actual or constructive

knowledge of the acts giving rise to primary liability, in which case the controlling persons

are liable “to the same extent as” the controlled person. See id.

       Showing that a controlled person is liable for an Exchange Act violation is

insufficient to impose secondary liability upon a controlling person. Belmont, 708 F.3d at

484 (citing In re Alpharma Inc. Sec. Litig., 372 F.3d 137, 153 (3d Cir. 2004), abrogated

on other grounds by Tellabs, 551 U.S. 308). In addition to showing that the controlling

person had power and influence over the controlled person, the plaintiff must show the

                                             37
controlling person’s culpable participation in the fraud. Rochez Bros. v. Rhoades, 527

F.2d 880, 890 (3d Cir. 1975).       Culpable participation necessarily requires actual or

imputed knowledge of the fraud. Belmont, 708 F.3d at 485 (citation omitted). It may be

premised on the controlling person’s failure to take action to correct the fraud, but the

inaction must intentionally advance the fraud and prevent its discovery. Id. In other

words, the inaction must be “consciously intended to aid the securities law violation.”

Rochez Bros., 527 F.2d at 890 (citing SEC v. Coffey, 493 F.2d 1304, 1317 (6th Cir. 1974);

Hochfelder v. Midwest Stock Exch., 503 F.2d 364, 374 (7th Cir. 1974)) (additional

citations omitted).

       Corporate executives may be liable under § 20(a) where they participated in the

daily management of the company, had intimate knowledge of the business, or otherwise

had decision-making power. See Rochez, 527 F.2d at 891 (finding company’s CEO and

president was a controlling person where he ran the day-to-day business activities, owned

a significant amount of stock, and had the power to influence company policies); In re NUI

Sec. Litig., 314 F. Supp. 2d 388, 417 (D.N.J. 2004) (denying motion to dismiss § 20(a)

claim where executives had “direct and supervisory involvement in the day-to-day

operations” of the company, intimate knowledge of its finances, and decision-making

authority); In re Rent-Way Sec. Litig., 209 F. Supp. 2d 493, 524 (W.D. Pa. 2002) (finding

plaintiffs sufficiently alleged control person liability where individual defendants had direct

and supervisory involvement in daily operations of the company, had ownership rights,

and signed SEC filings).

       SEB argues that all of the Individual Exchange Act Defendants were controlling

persons because they were high-level executives or officers who directly participated in



                                              38
the management of the company and had regular access to confidential information. 169

According to SEB, by virtue of their positions, the Individual Exchange Act Defendants

“directly participated in the management” of Endo, were involved in Endo’s day-to-day

operations, and had direct and supervisory involvement in the company. 170 Further, SEB

alleges they had access to confidential information concerning reformulated Opana ER

and had the power to influence and control public statements during the Class Period. 171

       A controlling person is only liable “to the same extent” as the person he or she

controls is liable. 15 U.S.C. § 78t(a). Controlling person liability cannot exist unless the

controlled person is liable.   Chubb Corp., 394 F.3d at 159 n.21.         Here, misleading

statements were made by De Silva, Levin, Gergel, McHugh and Blaine Davis. The

question is who, if any, of the Individual Exchange Act Defendants controlled these

defendants at the time of each one’s misleading statement.

       De Silva, as president and CEO, was at the top of the Endo corporate hierarchy

and was not controlled by any other Individual Exchange Act Defendant. He faces liability

not only for his own misleading statements, but also for the misleading statements of the

other defendants. SEB’s allegations that he exercised supervisory control, had access

to the studies and the data showing a shift to intravenous abuse, and had the power to

influence and control others’ statements are plausible in light of his position.

       De Silva was CEO when CFO Levin made his misleading statement at a March 6,

2013 conference, and when Gergel, McHugh and Blaine Davis made their misleading

statements on a quarterly earnings conference call on February 28, 2013. 172

       SEB has adequately alleged that De Silva controlled Levin, Gergel, McHugh and

Blaine Davis at the time of their misleading statements. Although De Silva had access to



                                             39
the studies and the data that contradicted these statements, he did nothing to correct

them. This inaction was motivated by the desire to keep investors hopeful and stock

prices elevated.

       Endo’s reformulated Opana ER was intended to stave off generic competition. The

plan was two-pronged: create a reformulated drug that was abuse-deterrent in place of

the original drug and then have the FDA declare the original drug withdrawn for safety

reasons. If Endo was successful in having the original drug declared unsafe, all generics

based upon the original formula would also have to be withdrawn. If the new drug was

not abuse deterrent, there was no chance of obtaining FDA approval of abuse-deterrent

labeling. Thus, if the data showing an increase in intravenous abuse were known,

investors would think that FDA approval would be jeopardized, in which case the new

drug, without abuse-deterrent labeling, would be a less desirable product and less likely

to be prescribed.

       De Silva’s inaction advanced the fraud and makes him a culpable participant in the

fraud. He had access to and knowledge of detailed information regarding the data for

reformulated Opana ER.        This data contradicted the statements made by those

subordinate to him, but he failed to disclose it. Thus, SEB has stated a § 20(a) claim

against De Silva.

       No other Individual Exchange Act Defendant controlled Levin, Gergel, McHugh or

Blaine Davis at the time of their misleading statements in February and March 2013.

Matthew Davis, Campanelli, Hall and Holveck were not employed by Endo at that time. 173

Nor did Levin, Gergel, McHugh or Blaine Davis control each other. Levin, Gergel and

McHugh were chief financial, scientific and operating officer, respectively. 174 There is no



                                            40
basis to infer that any of these chief officers controlled any other chief officer, especially

one in another department. Blaine Davis was Senior Vice President of Corporate Affairs,

apparently also a different department from Levin, Gergel and McHugh. 175 He would not

have controlled or been controlled by any of them. Thus, SEB has not stated a § 20(a)

claim against any of the other Individual Exchange Act Defendants.

                                  Securities Act Claims

                            Section 11 of the Securities Act

       The Individual Securities Act Defendants argue that the claims for violations of §

11 of the Securities Act, 15 U.S.C. § 77k, should be dismissed under the Colorado River

doctrine because SEB has made nearly identical allegations in a parallel state court

complaint. 176 In addition, they maintain the Securities Act claims fail because SEB has

not alleged any false or misleading statements or omissions in its offering materials. 177

       The Colorado River doctrine permits district courts to abstain from exercising

jurisdiction where there is an ongoing parallel state court action. Colorado River Water

Conservation Dist. v. United States, 424 U.S. 800 (1976); Nat’l City Mortg. Co. v. Stephen,

647 F.3d 78, 83 (3d Cir. 2011). It is narrowly applied and invoked only in exceptional

circumstances. Colorado River, 424 U.S. at 813.

       Before we reach the issue whether there are extraordinary circumstances

warranting abstention, we must determine whether the state court proceeding is a parallel

one. Nationwide Mut. Fire Ins. Co. v. George V. Hamilton, Inc., 571 F.3d 299, 307–08

(3d Cir. 2009) (citing Yang v. Tsui, 416 F.3d 199, 204 n.5 (3d Cir. 2005)). Proceedings

are parallel if they involve identical or effectively similar parties and claims. Kelly v.

Maxum Specialty Ins. Grp., 868 F.3d 274, 285 (3d Cir. 2017). If the claims in federal court



                                             41
are distinct from those in state court, “like where parties in ‘the two cases employ [ ]

substantially different ‘approaches’ [which] might ‘achieve potentially different results,’”

they are not parallel. Id. (citation omitted).

        The Securities Act Defendants argue the Securities Act claims have already been

asserted by the same plaintiff class in a state court action. 178 We disagree.

        Though    both    actions     involve    the   June   2015   Offering,   the   alleged

misrepresentations are different. Here, SEB alleges misrepresentations regarding abuse

of reformulated Opana ER.           It claims that the offering materials failed to disclose

information demonstrating a rise in intravenous abuse, focusing only on the crush-

resistant formulation. 179 The state court action, Public Employees’ Retirement System of

Mississippi v. Endo International PLC, 180 focuses exclusively on Endo’s generic division,

its unsustainable trade practices, and declining sales of hydrocodone and generic pain

medications. 181 In short, the two suits concern different products and different conduct.

Therefore, because the two actions are not parallel, we decline to abstain.

        We turn to the substance of SEB’s claims regarding the registration statements.

Purchasers of securities may sue for material misstatements or omissions in registration

statements. 15 U.S.C. § 77k(a); Omnicare, Inc. v. Laborers Dist. Council Constr. Indus.

Pension Fund, -- U.S. --, 135 S. Ct. 1318, 1323 (2015). To establish a prima facie § 11

cause of action, plaintiffs must establish that the registration statement, as of its effective

date, contained an untrue statement of material fact, omitted a material fact that was

required to be stated, or omitted a material fact necessary to make the statement not

misleading.    In re Constar Int’l, 585 F.3d at 782–83 (citing In re Suprema, 438 F.3d at

269).



                                                 42
       An issuer of a registration statement is liable not only for a misrepresentation of a

material fact, but also for an omission of a material fact necessary to make statements

not misleading. In other words, liability arises out of not only “what the statement says,”

but also “what it leaves out.” Omnicare, 135 S. Ct. at 1323.

       Fraud is not a necessary element to establish a prima facie case under § 11. In

re Suprema, 438 F.3d at 270. Only if the claims are grounded in fraud are they subject to

heightened pleading standards under Fed. R. Civ. P. 9(b). Id. Thus, Rule 9(b) does not

apply to Securities Act claims based on negligence. Id. at 274; see also Se. Pa. Transp.

Auth. v. Orrstown Fin. Servs., Inc., Civ. A. No. 12-CV-00993, 2016 WL 7117455, at *9

(M.D. Pa. Dec. 7, 2016) (finding no heightened pleading requirement under Rule 9(b)

where the plaintiff prefaced its Securities Act allegations by excluding any allegations that

could be construed as alleging fraud and rooting its claims exclusively in the theories of

negligence and strict liability).

       SEB affirmatively pleads negligence, not fraud. In the preface to the Securities Act

claims, SEB states that it “expressly excludes and disclaims any allegation that could be

construed as alleging or sounding in fraud or intentional or reckless misconduct. This

claim is based solely on negligence and/or strict liability.” 182 Accordingly, heightened Rule

9(b) pleading is not required. See In re Suprema, 438 F.3d at 272.

       Section 11 is virtually an absolute liability statute that does not require allegations

of scienter. Id. at 269 (citation omitted); Omnicare, 135 S. Ct. at 1323. A plaintiff who

purchased a security issued pursuant to a registration statement must only show a

material misstatement or omission to establish a prima facie case. In re Constar Int’l, 585




                                             43
F.3d at 782; In re Suprema, 438 F.3d at 270. The test for materiality under § 11 and §

10(b) are the same. In re Constar Int’l, 585 F.3d at 783.

       Statements of opinion are material misrepresentations under § 11 if the opinion is

not subjectively believed or the facts embedded within the opinion are untrue. Omnicare,

135 S. Ct. at 1327. Opinions are actionable if the registration statement omits material

facts about “the issuer’s inquiry into or knowledge concerning” the opinion and the facts

“conflict with what a reasonable investor would take from the statement itself.” Id. at 1329.

       SEB alleges the June 2015 Offering Materials 183 contained material misstatements

by extolling the crush-resistant formulation of reformulated Opana ER without presenting

the data demonstrating the drug could be manipulated. 184 Contrary to Endo’s repeated

assurances that the studies demonstrated a decrease in abuse rates, the truth was that

there was an increase in intravenous abuse. 185        This shift to the more dangerous

intravenous abuse was documented in reports from NAVIPPRO and RADARS no later

than the third quarter of 2013. 186 By this time, Endo’s own post-marketing surveillance

data also showed an increasing number of serious adverse events linked to injection,

such as TTP. 187 SEB maintains that despite knowing the increased rate in injection use,

Endo failed to disclose to investors that it faced a serious risk of regulatory action,

including removal of the drug from the market. 188

       In other words, SEB alleges the June 2015 Offering Materials contained the same

misrepresentations and omissions that we have already determined were material under

§ 10(b). Because SEB has alleged material misrepresentations and omissions regarding

the safety and the abuse of reformulated Opana ER, it has stated a § 11 claim.




                                             44
                              Section 15 of the Securities Act

       Section 15 of the Securities Act imposes joint and several liability on any person

who controls anyone liable under § 11 of the Securities Act. 15 U.S.C. § 77o(a); In re

Suprema, 438 F.3d at 285. A plaintiff must show that one person controlled another and

the controlled person violated securities laws.          In re Suprema, 438 F.3d at 284.

Establishing liability of the controlled person is required for relief under § 15. Id. at 285. 189

       SEB has alleged that the Individual Securities Act Defendants controlled Endo. It

claims that each was a director or officer of Endo, participated in the day-to-day operation

and management of the company, signed the offering materials, and controlled the

material contents. 190 See Peltz v. Polyphase Corp., 36 F. App’x 316, 321 (9th Cir. 2002)

(directors’ awareness and participation in filing of allegedly misleading SEC filing exposed

them to control person liability notwithstanding lack of participation in company’s daily

operations); In re Wilmington Tr. Sec. Litig., 29 F. Supp. 3d 432, 454 (D. Del. 2014)

(finding that plaintiffs adequately pled control under §§ 15 and 20 where defendants sent

emails, controlled the content of public statements, and signed 10-K forms, offering

documents and the registration statement); In re Am. Bus. Fin. Servs., Inc. Sec. Litig.,

Civ. A. No. 05-232, 2007 WL 81937, at *12 (E.D. Pa. Jan. 9, 2007) (“Allegations that a

director signed a fraudulent SEC filing and was in a position to exercise control over the

primary violator are sufficient to withstand a motion to dismiss” for control person liability)

(citation omitted). Therefore, SEB has stated a claim for control person liability under §

15 against the Individual Securities Act Defendants.




                                               45
                                            Conclusion

       SEB has sufficiently alleged that De Silva, Levin, Gergel, McHugh and Blaine

Davis, consciously or recklessly made material misrepresentations and omissions

regarding the safety of Opana ER, including its susceptibility to manipulation for

intravenous abuse and the results of surveillance data. These misrepresentations and

omissions expose Endo and these defendants to liability under § 10(b) of the Exchange

Act and Rule 10b-5 and De Silva to control person liability under § 20(a) of the Exchange

Act.   SEB also alleges that in the June 2015 offering materials the Securities Act

Defendants similarly overstated Opana ER’s safety while failing to disclose the shift

toward intravenous abuse of the drug. These misrepresentations and omissions expose

them to liability under § 11 of the Exchange Act and to control person liability under § 15

of the Exchange Act.

       SEB has not alleged facts stating claims against Holveck, Matthew Davis, Hall and

Campanelli. SEB has stated a claim under § 20 of the Exchange Act against De Silva

only. Thus, we shall grant the motion as to Holveck, Matthew Davis, Hall and Campanelli

and deny it as to the other defendants.


       1 The Individual Exchange Act Defendants are Paul Campanelli, Blaine Davis, Matthew Davis, Rajiv
Kanishka Liyanaarchchie De Silva, Ivan Gergel, Susan Hall, David Holveck, Alan Levin, and Julie McHugh.
With Endo, they are the Exchange Act Defendants. Am. Compl. (Doc. No. 36) ¶¶ 27–36.
        The Individual Securities Act Defendants are De Silva, Suketu Upadhyay, Daniel Rudio, Roger
Kimmel, Shane Cooke, John Delucca, Arthur Higgins, Nancy Hutson, Michael Hyatt, William Montague, Jill
Smith, and William Spengler. With Endo, they are the Securities Act Defendants. Id. ¶¶ 354–65.
       2   Id. ¶ 38.

       3   Id. ¶¶ 50–51, 55.

       4   Id. ¶ 55.
       5   Id. ¶¶ 54–55.

       6   Id. ¶ 54.

                                                  46
       7   Id. ¶ 66.

       8   Id.

       9   Id. ¶ 67.

       10   Id. ¶¶ 68–69, 72–74.

       11   Id. ¶ 76.

       12   Id. ¶¶ 60–61, 64–65.

       13   Id. ¶ 65.

       14   Id. ¶ 61.

       15   Id. ¶ 78.

       16   Id. ¶ 80.
       17   Id. ¶ 83.

       18   Id. ¶ 84.

       19   Id. ¶¶ 84–85.
       20   Id. ¶ 86.

       21  NAVIPPRO is a national program that performs surveillance of substance abuse. Id. ¶ 88.
RADARS provides surveillance data to meet the needs of pharmaceutical companies, policy makers,
regulatory agencies, medical and public health officials, and the public in addressing concerns of
prescription drug abuse. Id.

       22   Id. ¶¶ 87–88.

       23   Id. ¶ 91.

       24   Id. ¶ 89.

       25   Id.

       26   Id.
       27   The proposed class period is from November 30, 2012 June 8, 2017. Id. ¶ 322.

       28   Id. ¶ 93.

       29   Id. ¶ 157.
       30   Id. ¶ 158.

       31   Id. ¶ 94.
       32   Id.

                                                   47
33   Id. ¶ 95.

34   Id. ¶ 95.
35Id.   ¶ 98.

36   Id. ¶¶ 97, 170–73.
37   Id. ¶ 174.

38   See id. ¶ 168; see also, e.g., id. ¶¶ 97, 179.

39   Id. ¶¶ 99–101.
40   Id. ¶ 100.

41   Id. ¶¶ 103–04.

42   Id. ¶¶ 105–06.

43   Id. ¶ 198.

44   Id. ¶ 107.

45   Id.

46   Id.

47   Id. ¶ 185.

48   Id. ¶ 109.

49   Id.

50   Id. ¶ 110.

51   Id. ¶ 111.

52   Id. ¶ 113.

53   Id. ¶ 200.

54   See id.
55   See id. ¶¶ 115, 204; see also id. ¶¶ 116, 206, 210–11.

56   Id. ¶ 119.

57   Id.
58   Id.; see also id. ¶¶ 121–25, 130–31.

59   Id. ¶ 127.
60   Id. ¶ 132.

                                                48
        61   Id. ¶ 225.

        62   Id. ¶¶ 226–27.
        63   Id ¶¶ 352, 366.

        64   Id. ¶¶ 354–65.
        65   Id. ¶ 368.

        66   Id. ¶ 369.

        67   Id. ¶¶ 231–32.
        68   Id. ¶ 235.

        69   Id. ¶ 236; see also id. ¶¶ 18, 19, 304.

        70   Id. ¶ 237.

        71   Id.

        72   Id. ¶ 133.

        73   Id. ¶ 241.

        74   Id. ¶ 134.

        75   Id. ¶ 135.

        76   Id. ¶ 250.

         77 The Drug Safety and Risk Management Advisory Committee is an FDA advisory committee that

advises the Commissioner of Food and Drugs on risk management and evaluation of drugs for which the
FDA has regulatory responsibility. It also advises the Commissioner on the scientific and medical
evaluation of information regarding the safety, efficacy, and potential abuse of drugs. Drug Safety and Risk
Management        Advisory    Committee,       U.S.     FOOD     AND      DRUG     ADMINISTRATION     (FDA),
https://www.fda.gov/AdvisoryCommittees/CommitteesMeetingMaterials/Drugs/DrugSafetyandRiskManag
ementAdvisoryCommittee/default.htm (last visited December 10, 2018). The Anesthetic and Analgesic
Drug Products Advisory Committee is an FDA advisory committee that reviews and evaluates data on the
safety and effectiveness of drugs used in anesthesiology and surgery. Anesthetic and Analgesic Drug
Products      Advisory      Committee,      U.S.      FOOD      AND      DRUG      ADMINISTRATION     (FDA),
https://www.fda.gov/AdvisoryCommittees/CommitteesMeetingMaterials/Drugs/AnestheticAndAnalgesicDr
ugProductsAdvisoryCommittee/default.htm (last visited December 10, 2018).

        78   Am. Compl. ¶¶ 137–38.

        79   Id. ¶ 139.
        80   Id. ¶ 140.

        81   Id.

        82   Id.
        83   Id. ¶ 141.
                                                       49
       84   Id. ¶ 141–44 (quotation omitted).

       85   Id. ¶ 145.

       86   Id. ¶ 146.

       87   Id. ¶ 148.

       88   Id. ¶ 147.

       89   Id. ¶ 255.

       90   Id. ¶¶ 261–62.

       91   Id. ¶ 149.

       92   Id.

       93   Id.
       94   Id.

       95   Id. ¶ 150.

       96   Id. ¶ 151.
       97   Resp. to Mot. to Dismiss (Doc. No. 38) at 12, 15; see also, e.g., Am. Compl. ¶¶ 96, 206–07.

       98   Resp. to Mot. to Dismiss at 15.

       99 See Am. Compl. § VI; see also, e.g., id. ¶¶ 105-06, 163, 177, 185-86, 198; Resp. to Mot. to

Dismiss Ex. A (Doc. No. 38-1) § 1, at 1–17.

       100   See, e.g., Am. Compl. ¶¶ 71–73, 87–88, 123–31.

       101    FAERS is the FDA’s Adverse Event Report System, which SEB alleges demonstrated a
significant rise in rates of abuse after reformulated Opana ER came to market. Am. Compl. ¶ 130.

       102   Mot. to Dismiss (Doc. No. 37-1) at 19.

       103   Id. ¶¶ 66–69, 73.
       104   Id. ¶ 78.

       105   Id. ¶¶ 87–88, 99, 101.

       106   Id. ¶¶ 109–10.
       107   Id. ¶ 111.

       108   Id.

       109   Id. ¶ 88.
       110   Id. ¶ 99.
                                                      50
111   Id. ¶ 106.

112   Id. ¶ 107.

113   Id.

114   Id.

115   Id.

116   Resp. to Mot. to Dismiss at 11-13.

117   See, e.g., Am. Compl. ¶¶ 158, 163, 171, 173, 179, 182–83.

118   Id. ¶¶ 84–85.

119   Id. ¶¶ 158, 163, 166, 168, 177, 191.

120   Id. ¶¶ 105, 185–87.
121   Id. ¶ 195.

122   Id.

123   Id. ¶ 158.
124   Id. ¶ 33.

125   Id. ¶¶ 170–74.

126   Id. ¶ 174.

127   Id. ¶ 170.

128   Id. ¶ 171.

129   Id. ¶ 172.

130   Id.

131   Id. ¶ 173.
132   Id. ¶ 179.

133   Id. ¶ 200.

134   Id. ¶¶ 95, 109.
135   Id. ¶ 204.

136   Id. ¶ 206.

137   Id.; see also id. ¶ 211.
138   Id. ¶ 211.
                                             51
        139   Id. ¶ 226.

        140   Id. ¶¶ 232, 237.

        141   Id. ¶ 133.

        142   Id. ¶ 246.

        143   Id.

        144   Id. ¶ 250.

        145   Id. ¶ 255.

        146   Id.

        147   Id. ¶¶ 261–62.

        148   Id.
        149   Id. ¶ 262.

        150   Id. ¶ 261.

        151 See In re Merck, 432 F.3d at 269 (stating that the Third Circuit, “as compared to the other courts

of appeals, has one of the ‘clearest commitments’ to the efficient market hypothesis”) (citing Nathaniel
Carden, Comment, Implications of the Private Securities Litigation Reform Act of 1995 for Judicial
Presumptions of Market Efficiency, 65 U. Chi. L. Rev. 879, 886 (1998)). See also id. at 264 n.3 (a court
may take judicial notice of stock prices at any stage of the proceeding because they are “not subject to
reasonable dispute and are capable of accurate and ready determination by resort to a source whose
accuracy cannot be reasonably questioned”) (citing Ieradi v. Mylan Labs., Inc., 230 F.3d 594, 600 n.3 (3d
Cir. 2000)).

        152   Am. Compl. ¶¶ 109–13.

        153   Id. ¶¶ 137–39.

        154   Id. ¶¶ 141–45.

        155   Id. ¶¶ 146–48.

        156   Id. ¶¶ 87–88, 95, 99.
        157   Id. ¶ 297.

        158   Id.

        159   Id.
        160   Id. ¶ 296.

        161
         Id. ¶ 296. SEB also argues that defendants De Silva, Holveck, Campanelli, and Levin, as CEOs
and CFO of Endo, had access to copies of SEC filings containing the misleading statements. Id. ¶ 300.
        162   Id. ¶ 306.
                                                     52
        163   Id. ¶ 307.

        164   Id.
        165   Id.

        166   Id. ¶¶ 197, 308.

        167   Id. ¶ 307–08.

        168   Endo also relied on the revenue for Opana ER to fund new research and development. Id. ¶
309.
        169   Id. ¶¶ 344–45.

        170   Id. ¶ 344.

        171   Id. ¶¶ 345–47, 349–50.

        172   Id. ¶¶ 170–74.
        173   Id. ¶¶ 29, 32-34.

        174   Id. ¶¶ 31, 34-35.

        175   Id. ¶ 35.
        176   Mot. to Dismiss at 10.

        177   Id. at 14–21.

        178   Id. at 10.

        179   Am. Compl. ¶ 371.

        180   No. 17-02081-MJ (Ct. Comm. Pl. Oct. 16, 2017).

        181   Mot. to Dismiss Ex. 2 (Doc. No. 37-3).

        182   Am. Compl. ¶¶ 353, 376 (emphasis added); see also id. ¶¶ 352, 388.

        183 The Offering Materials are the Registration Statement, the preliminary prospectus supplement,

and the final prospectus supplement, which incorporate by reference the 2014 Form 10-K and 1Q15 Form
10-Q. Id. ¶¶ 352, 370.

        184   Id. ¶¶ 371, 378.

        185   Id.
        186   Id. at ¶ 371.

        187   Id.

        188   Id. ¶¶ 373, 378.


                                                       53
         189 It is not clear whether culpable participation is also required for a § 15 violation. The Third Circuit

in In re Suprema only indicated that culpable participation is required under § 20. 438 F.3d at 284 n.16. It
did not discuss whether culpable participation was required to state a claim under § 15. Some district courts
have included culpable participation as an element of a § 15 claim. See, e.g., Carmack, 258 F. Supp. 3d
at 466; Dutton v. Harris Stratex Networks, Inc., 270 F.R.D. 171, 178 (D. Del. 2010); In re Ravisent Techs.,
Inc., Civ. A. No. 00-1014, 2004 WL 1563024, at *15 (E.D. Pa. July 13, 2004). Others have not. See, e.g.,
In re Washington Mut., Inc., 462 B.R. 137, 142–43 (Bankr. D. Del. 2011) (comparing conflicting case law
and determining culpable participation need not be pled for § 15 claim).
        190   Am. Compl. ¶¶ 390–93.




                                                        54
